Citation Nr: 1639222	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty for training (ACDUTRA) from January 1976 to April 1976 and periods of ACDUTRA and inactive duty for training (INACDUTRA) from October 1976 to April 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2010 and October 2011 rating decisions in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss, the only issue on appeal for which appeal has been perfected.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss from noise exposure during his National Guard training through exposure to artillery weapons which fired projectiles of varying sizes, , including howitzers, without the benefit of hearing protection for over 18 years, and he denied noise exposure in his civilian employment.  See July 2010 Statement, September 2010 Statement, and December 2012 Statement.  The Veteran's DD Form 214 shows that he acted as a Field Artilery Crewman for over 3 months of ACDUTRA, and his Report of Separation from the Army National Guard shows that he served as a an Ammunition Security Chief and as a Motor Transport Operator for periods of ACDUTRA and INACDUTRA for over 20 years.  In a December 2012 statement, a Sergeant Major of the same Army National Guard unity stated that the Veteran was exposed to continuous artillery fire during live fire training exercises during his twenty years of National Guard service.  

Service connection may be granted for any disability resulting from disease or injury incurred or aggravated in the line of duty while performing active military service.  Active military service includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  Service connection may also be granted for any disability resulting from an injury in the line of duty while performing inactive duty training (INACDUTRA) or for an acute myocardial infarction, cardiac arrest or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a): See McManaway v. West, 13 Vet.App. 60, 67 (1999) (quoting Brooks v. Brown, 5 Vet.App. 484, 485 (1993) (discussing 38 U.S.C. 101 (24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty"). 

In October 2011, the Veteran underwent VA audiological examination.  The examiner found that the Veteran had sensorineural hearing loss in both ears but concluded that such hearing loss was not at least as likely as not caused by or a result of his service because there were no service treatment records showing his hearing thresholds during his initial National Guard Service in 1975 (the Board notes that the Veteran's service was in 1976), and because the only evidence of hearing loss (specifically, right ear hearing loss) was noted in a September 1991 medical examination, which occurred over 15 years later with no intervening periods of active duty service.  The examiner also noted the Veteran's 31 years of work as a police detective which entailed periodic weapons qualification.  Later that month, the examiner issued an addendum opinion stating that an opinion concerning the etiology of the Veteran's hearing loss shown in 1992 could not be rendered without resort to mere speculation because his hearing status at enlistment was not known and because his exposure to noise levels in his civil occupation could have affected his hearing.

The Board finds that the October 2011 VA opinion and addendum are insufficient because the examiner appears to have wrongly concluded that service connection would only be possible for a period of active duty service, not ACDUTRA or INACDUTRA.  Additionally, the examiner did not appear to consider and address either the Veteran's and his Sergeant Major's statements (noted above) concerning noise exposure during his ACDUTRA and INACDUTRA service in the Army National Guard.  Also unaddressed is the October 2010 private audiology opinion that the Veteran's hearing loss resulted from his exposure to artillery during service, which the Board cannot rely upon to adjudicate the Veteran's claim as lacks any supporting rationale.  Accordingly, remand is needed for further addendum opinion. 

Additionally, while on remand, the Board finds that the AOJ should again attempt to obtain any outstanding service treatment and military personnel records associated with his periods of duty in the Army National Guard, as the only such records associated with the claims file are exceedingly sparse, consisting merely of the separation documents listed above, the Veteran's September 1991 Medical Examination and Report of Medical History, and an Army National Guard Retirement Points History Statement.  Moreover, the AOJ should also attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Army National Guard Unit, the Adjutant General of South Carolina, the VA Records Management Center (RMC), and any other appropriate records repository to request the Veteran's complete personnel and treatment records.  All attempts to secure the records must be documented in the claims folder.

2.  After completing the above development, if any records obtained do not include his dates of service by day, month and year, contact the Veteran's Army National Guard Unit, the Adjutant General of South Carolina, and any other appropriate source to verify his periods of ACDUTRA and INACDUTRA, to include dates of service and service orders.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.

3.  Return the claims file to the VA examiner who conducted the October 2011 VA audiological examination for the Veteran's claimed bilateral hearing loss.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2011 VA examiner is not available, the claims file should be provided to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.


The examiner must furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) the appellant has bilateral hearing loss resulting from a disease or injury incurred during a period of active duty for training (ACDUTRA) or due to an injury incurred during a period of inactive duty for training (INACDUTRA) while serving in the National Guard between January 1976 and April 1996.  A complete rationale must be provided for the opinion.

The examiner's attention is directed to the Veteran's credible statements concerning noise exposure while serving with the National Guard, the December 2012 statement of the Army National Guard Sergeant Major, the September 1991 Medical Examination report, and the October 2010 private audiology opinion.

If an opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

4.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If a benefit sought is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

